





Exhibit 10.5




SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of February 26, 2007, by and between PACIFIC GOLD CORPORATION, a Nevada
corporation with its principal place of business located at 157 Adelaide Street
West,  Suite 600, Toronto, Ontario, Canada M5H 4E7 (the “Parent”), and the each
subsidiary of the Parent listed on Schedule I attached hereto (each a
“Subsidiary,” and collectively and together with the Parent, the “Company”), in
favor of the BUYER(S) (the “Secured Party”) listed on Schedule I attached to the
Securities Purchase Agreement (the “Securities Purchase Agreement”) dated the
date hereof between the Company and the Secured Party.

WHEREAS, The Parent shall issue and sell to the Secured Party, as provided in
the Securities Purchase Agreement, and the Secured Party shall purchase secured
convertible debentures (the “Convertible Debentures”), which shall be
convertible into shares of the Parent’s common stock, par value $0.001, in the
respective amounts set forth opposite each Buyer’s name on Schedule I attached
to the Securities Purchase Agreement;

WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Securities Purchase Agreement, the Convertible Debentures, the
Registration Rights Agreement of even date herewith between the Parent and the
Secured Party (the “Registration Rights Agreement”), and the Irrevocable
Transfer Agent Instructions among the Parent, the Secured Party, the Parent’s
transfer agent, and David Gonzalez, Esq. (the “Transfer Agent Instructions”)
(collectively referred to as the “Transaction Documents”), each Company hereby
grants to the Secured Party a security interest in and to the pledged property
of each Company identified on Exhibit A hereto (collectively referred to as the
“Pledged Property”) to secure all of the Obligations (as defined below).

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

Section 1.1

Recitals.  

The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.

Section 1.2

Interpretations.

Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.




















--------------------------------------------------------------------------------

Section 1.3

Obligations Secured.

The security interest created hereby in the Pledged Property constitutes
continuing collateral security for all of the obligations of the Parent now
existing or hereinafter incurred to the Buyers, whether oral or written and
whether arising before, on or after the date hereof including, without
limitation following obligations (collectively, the “Obligations”);




(a)  for so long as the Convertible Debentures are outstanding, the payment by
the Parent, as and when due and payable (by scheduled maturity, acceleration,
demand or otherwise), of all amounts from time to time owing by it in respect of
the Securities Purchase Agreement, the Convertible Debentures and the other
Transaction Documents; and




(b)  for so long as the Convertible Debentures are outstanding, the due
performance and observance by the Parent of all of its other obligations from
time to time existing in respect of any of the Transaction Documents, including
without limitation, the Parent’s obligations with respect to any conversion or
redemption rights of the Secured Party under the Convertible Debentures.




ARTICLE 2.

PLEDGED PROPERTY; EVENT OF DEFAULT

Section 2.1

Pledged Property.

(a)

As collateral security for all of the Obligations, the Company hereby pledges to
the Secured Party, and creates in the Secured Party for its benefit, a
continuing security interest in and to all of the Pledged Property whether now
owned or hereafter acquired.

(b)

Simultaneously with the execution and delivery of this Agreement, the Company
shall make, execute, acknowledge, file, record and deliver to the Secured Party
any documents reasonably requested by the Secured Party to perfect its security
interest in the Pledged Property.  Simultaneously with the execution and
delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.

Section 2.2

Event of Default

An “Event of Default” shall be deemed to have occurred under this Agreement upon
an Event of Default under and as defined in the Convertible Debentures.





2










--------------------------------------------------------------------------------

ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE

Section 3.1

Secured Party Appointed Attorney-In-Fact.

Upon the occurrence and during the continuance of an Event of Default: (a) the
Company hereby appoints the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Company and in the name of the Company
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to receive and collect all instruments made payable to the Company
representing any payments in respect of the Pledged Property or any part thereof
and to give full discharge for the same; (b) the Secured Party may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Pledged Property as and when the Secured Party may determine; and (c) to
facilitate collection, the Secured Party may notify account debtors and obligors
on any Pledged Property to make payments directly to the Secured Party.

Section 3.2

Secured Party May Perform.

If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

Section 4.1

Authorization; Enforceability.

Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and similar laws affecting creditors’ rights and by the
principles governing the availability of equitable remedies.





3










--------------------------------------------------------------------------------

Section 4.2

Ownership of Pledged Property.

The Company represents and warrants that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement, liens disclosed by the Company to the Secured Party
pursuant to Schedule A attached hereto, and other Permitted Liens.  For purposes
of this Agreement, “Permitted Liens” means: (1) the security interest created by
this Agreement, (2) existing Liens disclosed by the Company to the Secured
Party; (3) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due, as to which the grace period, if any, related thereto has
not yet expired, or being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP; (4)
Liens of carriers, materialmen, warehousemen, mechanics and landlords and other
similar Liens which secure amounts which are not yet overdue by more than 60
days or which are being contested in good faith by appropriate proceedings; (5)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company; (6)
Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease; (7)
easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.

ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

Section 5.1

Method of Realizing Upon the Pledged Property: Other Remedies.

If any Event of Default shall have occurred and be continuing:





4










--------------------------------------------------------------------------------

(a)

The Secured Party may exercise in respect of the Pledged Property, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Uniform Commercial Code (whether or not the Uniform Commercial Code applies to
the affected Pledged Property), and also may (i) take absolute control of the
Pledged Property, including, without limitation, transfer into the Secured
Party's name or into the name of its nominee or nominees (to the extent the
Secured Party has not theretofore done so) and thereafter receive, for the
benefit of the Secured Party, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof, (ii) require the Company
to assemble all or part of the Pledged Property as directed by the Secured Party
and make it available to the Secured Party at a place or places to be designated
by the Secured Party that is reasonably convenient to both parties, and the
Secured Party may enter into and occupy any premises owned or leased by the
Company where the Pledged Property or any part thereof is located or assembled
for a reasonable period in order to effectuate the Secured Party's rights and
remedies hereunder or under law, without obligation to the Company in respect of
such occupation, and (iii) without notice except as specified below and without
any obligation to prepare or process the Pledged Property for sale, (A) sell the
Pledged Property or any part thereof in one or more parcels at a bona fide
public or private sale, at any of the Secured Party's offices or elsewhere, for
cash, on credit or for future delivery, and at a commercially reasonable price
or prices and upon such other terms as the Secured Party may deem commercially
reasonable and/or (B) lease, license or dispose of the Pledged Property or any
part thereof upon terms the Secured Party may deem commercially reasonable.  The
Company agrees that, whether or not notice of sale or any other disposition of
the Pledged Property shall be required by law, the Secured Party shall give the
Company at least fifteen (15) days' notice to the Company of the time and place
of any public sale or the time after which any private sale or other disposition
of the Pledged Property is to be made and that such notice shall constitute
reasonable notification.  The Secured Party shall not be obligated to make any
sale or other disposition of any Pledged Property regardless of notice of sale
having been given.  The Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  The Company hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Pledged Property may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Pledged Property to more than one offeree, and waives all rights
that the Company may have to require that all or any part of such Pledged
Property be marshaled upon any sale (public or private) thereof.  The Company
hereby acknowledges that (i) any such sale of the Pledged Property by the
Secured Party may be made without warranty, (ii) the Secured Party may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of Pledged
Property.  





5










--------------------------------------------------------------------------------

(b)

Any cash held by the Secured Party as Pledged Property and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Pledged Property shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.3 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect, consistent with the provisions of
the Securities Purchase Agreement.  Any surplus of such cash or cash proceeds
held by the Secured Party and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

(c)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company shall be liable for the deficiency, together with interest thereon
at the rate specified in the Convertible Debentures for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Secured Party to
collect such deficiency.

(d)

The Company hereby acknowledges that if the Secured Party complies with any
applicable state, provincial or federal law requirements in connection with a
disposition of the Pledged Property, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the Pledged
Property.

(e)

The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Pledged Property) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that the Company lawfully may, the Company hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Secured Party's rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.

Section 5.2

Duties Regarding Pledged Property.

The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.





6










--------------------------------------------------------------------------------

ARTICLE 6.

AFFIRMATIVE COVENANTS

The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):

Section 6.1

Existence, Properties, Etc.

(a)

The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.  For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.

Section 6.2

Financial Statements and Reports.

The Company shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.

Section 6.3

Accounts and Reports.

The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:

(a)

as soon as available, a copy of any notice or other communication alleging any
nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Company in excess of $500,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and





7










--------------------------------------------------------------------------------

(b)

within fifteen (15) days after the making of each submission or filing, a copy
of any report, financial statement, notice or other document, whether periodic
or otherwise, submitted to the shareholders of the Company, or submitted to or
filed by the Company with any governmental authority involving or affecting (i)
the Company that could reasonably be expected to have a Material Adverse Effect;
(ii) the Obligations; (iii) any part of the Pledged Property; or (iv) any of the
transactions contemplated in this Agreement or the Loan Instruments (except, in
each case, to the extent any such submission, filing, report, financial
statement, notice or other document is posted on EDGAR Online).

Section 6.4

Maintenance of Books and Records; Inspection.

The Company shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).

Section 6.5

Maintenance and Insurance.

(a)

The Company shall maintain or cause to be maintained, at its own expense, all of
its material assets and properties in good working order and condition, ordinary
wear and tear excepted, making all necessary repairs thereto and renewals and
replacements thereof.

(b)

The Company shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Company deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Company of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy;
(ii) against public liability and other tort claims that may be incurred by the
Company; (iii) as may be required by the Transaction Documents and/or applicable
law and (iv) as may be reasonably requested by Secured Party, all with
financially sound and reputable insurers.

Section 6.6

Contracts and Other Collateral.

The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.





8










--------------------------------------------------------------------------------

Section 6.7

Defense of Collateral, Etc.

The Company shall defend and enforce its right, title and interest in and to any
part of:  (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss would reasonably be expected to
have a Material Adverse Effect, each against all manner of claims and demands on
a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).

Section 6.8

Taxes and Assessments.

The Company shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date),
(b) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon the Company, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a Lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.

Section 6.9

Compliance with Law and Other Agreements.  

The Company shall maintain its business operations and property owned or used in
connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Company is a party or by which
the Company or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.

Section 6.10

Notice of Default.  

The Company shall give written notice to the Secured Party of the occurrence of
any Event of Default.

Section 6.11

Notice of Litigation.

The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

Section 6.13.

Future Subsidiaries.





9










--------------------------------------------------------------------------------

If the Company shall hereafter create or acquire any subsidiary, simultaneously
with the creation or acquisition of such subsidiary, the Company shall cause
such subsidiary to grant to the Secured Party a security interest of the same
tenor as created under this Agreement.  

Section 6.14.

Further Assurances.

The Company agrees that they will take all reasonably necessary actions so as to
assure the perfection of the Secured Party’s security interest in the Pledged
Property including, without limitation, the Company’s mineral rights.

ARTICLE 7.

NEGATIVE COVENANTS

The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

Section 7.1.

Liens and Encumbrances.

Directly or indirectly make, create, incur, assume or permit to exist any Lien
in, to or against any part of the Pledged Property other than Permitted Liens.

Section 7.2.

Restriction on Redemption and Cash Dividends

Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.

Section 7.3.

Incurrence of Indebtedness.





10










--------------------------------------------------------------------------------

Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness.  “Permitted Indebtedness” means:
(i) indebtedness evidenced by Convertible Debentures; (ii) indebtedness
described on the Disclosure Schedule to the Securities Purchase Agreement; (iii)
purchase money indebtedness, including indebtedness incurred solely for the
purpose of financing the acquisition or lease of any equipment or fixtures by
the Company, including capital lease obligations with no recourse other than to
such equipment; (iv) indebtedness (A) the repayment of which has been
subordinated to the payment of the Convertible Debentures on terms and
conditions acceptable to the Secured Party, including with regard to interest
payments and repayment of principal, (B) which does not mature or otherwise
require or permit redemption or repayment prior to or on the 91st day after the
maturity date of any Convertible Debentures then outstanding; and (C) which is
not secured by any assets of the Company; (v) indebtedness solely between the
Company and/or one of its domestic subsidiaries, on the one hand, and the
Company and/or one of its domestic subsidiaries, on the other which indebtedness
is not secured by any assets of the Company or any of its subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic subsidiary
is directly or indirectly owned by the Company, such domestic subsidiary is
controlled by the Company and such domestic subsidiary has executed a security
agreement in the form of this Agreement and (y) any such loan shall be evidenced
by an intercompany note that is pledged by the Company or its subsidiary, as
applicable, as collateral pursuant to this Agreement; (vi) reimbursement
obligations in respect of letters of credit issued for the account of the
Company or any of its subsidiaries for the purpose of securing performance
obligations of the Company or its subsidiaries incurred in the ordinary course
of business so long as the aggregate face amount of all such letters of credit
does not exceed $500,000 at any one time; (vii) loans to the Company from
officers and directors; (viii) indebtedness owed pursuant to debentures issued
to Crescent International Ltd. and notes issued ZDG Investments Limited not to
exceed principal amounts thereunder outstanding on the date of this Agreement
and interest thereon; (ix) credit card indebtedness incurred in the ordinary
course of business; and (x) renewals, extensions and refinancing of any
indebtedness described in clauses (i) or (iii) of this subsection.

Section 7.4.

Places of Business.

Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Company
provides notice to the Secured Party of new location within 10 days’ of such
change in location.





11










--------------------------------------------------------------------------------

ARTICLE 8.

MISCELLANEOUS

Section 8.1

Notices.

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
 (a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:

If to the Secured Party:

Cornell Capital Partners, LP

 

101 Hudson Street-Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:

Mark Angelo

 

Portfolio Manager

 

Telephone:

(201) 986-8300

 

Facsimile:

(201) 985-8266

  

With a copy to:

Troy Rillo, Esq.

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

        

And if to the Company:

Pacific Gold Corporation

 

157 Adelaide Street West, Suite 600

 

Toronto, Ontario, Canada M5H 4E7

 

Attention:  

 

Telephone: 416-214-1483

 

Facsimile:

  

With a copy to:

Graubard Miller

 

The Chrysler Building

 

405 Lexington Avenue, 19th Floor

 

New York, New York 10174-1901

 

Attention: Andrew D. Hudders, Esq.

 

Telephone:  212-818-8800

 

Facsimile:    212-818-8881




Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.





12










--------------------------------------------------------------------------------

Section 8.2

Severability.

If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

Section 8.3

Expenses.

In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with:  (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.

Section 8.4

Waivers, Amendments, Etc.

The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Company in the case of any such amendment, change or modification.

Section 8.5

Continuing Security Interest; Partial Release.

(a)  This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment or
conversion in full of the Convertible Debentures; (ii) be binding upon the
Company and its successors and assigns; and (iii) inure to the benefit of the
Secured Party and its successors and assigns.  Upon the payment or satisfaction
in full or conversion in full of the Convertible Debentures, this Agreement and
the security interest created hereby shall terminate, and, in connection
therewith, the Company shall be entitled to the return, at its expense, of such
of the Pledged Property as shall not have been sold in accordance with
Section 5.2 hereof or otherwise applied pursuant to the terms hereof and the
Secured Party shall deliver to the Company such documents as the Company shall
reasonably request to evidence such termination.





13










--------------------------------------------------------------------------------

(b)

Effective upon the closing of a disposition of any Pledged Property, provided
the Secured Party consents in writing prior to such disposition or such
disposition is made in the ordinary course of business, the security interest
granted hereunder in the Pledged Property so disposed of shall terminate and the
Secured Party shall deliver such documents as the Company shall reasonably
request to evidence such termination; provided, however, the security interest
granted hereunder in all remaining Pledged Property shall remain in full force
and effect.

Section 8.6

Independent Representation.

Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

Section 8.7

Applicable Law:  Jurisdiction.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of laws.
 The parties further agree that any action between them shall be heard in Hudson
County, New Jersey, and expressly consent to the jurisdiction and venue of the
Superior Court of New Jersey, sitting in Hudson County and the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to this Paragraph.

Section 8.8

Waiver of Jury Trial.

AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.

Section 8.9

Entire Agreement.

This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














14










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

PACIFIC GOLD CORPORATION

    

By: __________________________________

 

Name:

 

Title:

  





15










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

NEVADA RAE GOLD INC.

    

By: __________________________________

 

Name:

 

Title:

  








16










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

FERNLEY GOLD INC.

    

By: __________________________________

 

Name:

 

Title:

  








17










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

PILOT MOUNTAIN RESOURCES

    

By: __________________________________

 

Name:

 

Title:

  








18










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

PACIFIC METALS CORP.

    

By: ___________________________________

 

Name:

 

Title:

  








19










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




 

COMPANY:

 

OREGON GOLD, INC.

    

By: ___________________________________

 

Name:

 

Title:

  





20










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.




    

SECURED PARTY:

 

CORNELL CAPITAL PARTNERS, L.P.

    

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

    

By: __________________________________

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

  

















21










--------------------------------------------------------------------------------

SCHEDULE I

 

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION

 

 

 

 

Company’s Name

State of Organization

Employer ID

Organizational ID

Nevada Rae Gold Inc.

Nevada

 

 

Fernley Gold Inc.

Nevada

 




Pilot Mountain Resources

Nevada

 




Pacific Metals Corp.

Nevada

 




Oregon Gold, Inc.

Oregon

  

 





22










--------------------------------------------------------------------------------

SCHEDULE A








23










--------------------------------------------------------------------------------




EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:

(a)

all goods of the Company, including, without limitation, machinery, equipment,
furniture, furnishings, fixtures, signs, lights, tools, parts, supplies and
motor vehicles of every kind and description, now or hereafter owned by the
Company or in which the Company may have or may hereafter acquire any interest,
and all replacements, additions, accessions, substitutions and proceeds thereof,
arising from the sale or disposition thereof, and where applicable, the proceeds
of insurance and of any tort claims involving any of the foregoing;

(b)

all inventory of the Company, including, but not limited to, all goods, wares,
merchandise, parts, supplies, finished products, other tangible personal
property, including such inventory as is temporarily out of Company’s custody or
possession and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing;

(c)

all contract rights and general intangibles of the Company, including, without
limitation, goodwill, trademarks, trade styles, trade names, leasehold
interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;

(d)

all documents, warehouse receipts, instruments and chattel paper of the Company
whether now owned or hereafter created;

(e)

all accounts and other receivables, instruments or other forms of obligations
and rights to payment of the Company (herein collectively referred to as
“Accounts”), together with the proceeds thereof, all goods represented by such
Accounts and all such goods that may be returned by the Company’s customers, and
all proceeds of any insurance thereon, and all guarantees, securities and liens
which the Company may hold for the payment of any such Accounts including,
without limitation, all rights of stoppage in transit, replevin and reclamation
and as an unpaid vendor and/or lienor;

(f)

to the extent assignable, all of the Company’s rights under all present and
future authorizations, permits, licenses and franchises issued or granted in
connection with the operations of any of its facilities;

(g)

all equity interests, securities or other instruments in other companies,
including, without limitation, any subsidiaries, investments or other entities
(whether or not controlled); and





24










--------------------------------------------------------------------------------

(h)

all products and proceeds (including, without limitation, insurance proceeds)
from the above-described Pledged Property.











25








